DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/12/2021. Claims 1-3 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/532,305 (patent 10,979,481), filed 8/5/2019. The listed inventor(s) is/are: Jayaweera, Surya.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,979,481. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al. (US 20200016495 A1, filed 7/12/2018; hereinafter Cru) in view of Vashisht et al. (US 20190297119 A1, filed 3/23/2018; hereinafter Vas), and further in view of Shadfar et al. (US 20110161834 A1, published 6/30/2011; hereinafter Sha).
For Claim 1, Cru teaches a method operational by a session host device (Cru Fig. 8A & 8B, please see screenshot below:

    PNG
    media_image1.png
    817
    550
    media_image1.png
    Greyscale

), comprising: 
hosting an online session having a plurality of participant devices over a network (Cru ¶ 0025, 0045 users participating in an online session for a video/game), each participant device identified by a participant account and/or a unique device identifier (Cru Fig. 8A & 8B “OtherUser_A” and listing of other users); 
receiving a request from a first device to be added to the online session (Cru Figs. 8A-8B, ¶ 0097-0098 request to join object 822 may be selectable by a user to cause a request to join a session to be sent), the first device having a first participant account and a first unique device identifier (Cru ¶ 0050 user account and information associated with a user account to include the examples a user alias, a handle, indications of users being logged in, etc…); 
receiving a request from a second device to be added to the online session (Cru Fig. 7 devices 102b

    PNG
    media_image2.png
    433
    740
    media_image2.png
    Greyscale

); 
Cru does not explicitly teach transmitting and receiving individual streams of session content to/from each participant device, including the first device and the second device; the second device having the first participant account and a second unique device identifier; recording different types of session content separately but synchronized in time, wherein the different types of session content include at least two of audio, video, text, and graphic content.
However, Vas teaches transmitting and receiving individual streams of session content to/from each participant device, including the first device and the second device (Vas Fig. 5 shows establishment of stream per device, please see screenshot below, thank you-

    PNG
    media_image3.png
    562
    821
    media_image3.png
    Greyscale

); 
the second device having the first participant account and a second unique device identifier (Vas ¶ 0053 teaches one account used for multiple physical devices, Vas ¶ 0053 recites in part: a single user account may be used by multiple user devices to log into the collaboration session, likely indicating that the log-in requests originated from the same physical location. After receiving these log-in request, the server 102 may generate a location identifier for the user account and includes the location identifier in the log-in responses to the requesting user devices, e.g., user devices 112 and 113. The location identifier may be employed later when the user devices 112 and 113 seek to establish a direct connection with each other).
Vas and Cru are analogous art because they are both related to session establishment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the session establishment techniques of Vas with the system of Cru because generating a location identifier for the user account that is using multiple devices for a single session the location identifier may be used when/if user device seek to establish direct connection(s) with each other (Vas ¶ 0053).
Cru-Vas does not explicitly teach recording different types of session content separately but synchronized in time, wherein the different types of session content include at least two of audio, video, text, and graphic content.
However, Sha teaches recording different types of session content separately but synchronized in time, wherein the different types of session content include at least two of audio, video, text, and graphic content (Sha ¶ 0031 teaches audio, video, slides, grahic, text, document/files to be included in online presentation/conference sessions and sections of Sha such as ¶ 0084, 0122 additionally teach polling aspects.
Sha ¶ 0031 recites:
[0031] Described herein are embodiments of a system and method for recreating and restoring a live online session. The live online session may be, e.g., presentation, meeting, webinar or similar session. Such sessions typically involve audio, video, slide, graphic, text, document, file and other elements (e.g., such a session may be a video conference with presentation slides and a narrative speaker). Embodiments of the system and method, which may be referred to as "Recast" technology, bring a new outlook to web conference record and replay solutions. Instead of creating a flat movie file, embodiments described herein record enough information, e.g., on a server, to literally recreate or restore such a conference, presentation, meeting, etc. session exactly the way the session happened when live.).
Sha and Cru-Vas are analogous art because they are both related to session establishment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the polling techniques of Sha with the system of Cru-Vas because instead of creating a flat movie file, recording enough information occurs on a server to literally recreate or restore a conference, presentation, meeting exactly the way the session happened when live (Sha ¶ 0031).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cru-Vas-Sha as applied to claim 1 above, and further in view of Kowal et al. (US 20180109570 A1, published 4/19/2018; hereinafter Kow).
For Claim 2, Cru-Vas-Sha teaches the method of claim 1, Cru-Vas-Sha does not explicitly teach wherein the session host device selectively sends a first subset of session content to a first subset of participant devices and a second subset of session content to a second subset of participant devices, wherein the first subset of session content is different from the second subset of session content.
However, Kow teaches wherein the session host device selectively sends a first subset of session content to a first subset of participant devices and a second subset of session content to a second subset of participant devices, wherein the first subset of session content is different from the second subset of session content (Kow Claims 3-4 teaches determining is attendees are authenticated to view certain content and providing content based on authentications. Claims 3-4 recites:
1. A computer-implemented method comprising: receiving shared content from a presenter device in an online conference session with one or more attendee devices; generating one or more digital watermarks corresponding to the one or more attendee devices, each respective digital watermark including an indication of the presenter device and an indication of a respective attendee device; and transmitting the shared content with the respective digital watermark to the respective attendee device as part of the online conference session, wherein the respective digital watermark is visible in the shared content displayed on the respective attendee device.
2. The method of claim 1, wherein the indication of the respective attendee device comprises authenticated login information from the respective attendee device, and the indication of the presenter device comprises authenticated login information from the presenter device.
3. The method of claim 2, further comprising determining whether an attendee associated with the authenticated login information from the respective attendee device has permission to view the shared content, and responsive to a determination that the attendee does not have permission to view the shared content, removing the shared content from the online conference session for the respective attendee device.
4. The method of claim 3, wherein the shared content comprises a page shared within the online conference session, and the page is associated with a confidentiality designation that is used in the determining whether the attendee does not have permission to view the shared content.).
Kow and Cru-Vas-Sha are analogous art because they are both related to session establishment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the authentication techniques of Kow with the system of Cru-Vas-Sha because it would prevent a scenario where an attendee may inadvertently, or maliciously, cause information that was only meant for limited viewing to be available for viewing by a wider audience (Kow ¶ 0017).
For Claim 3, Cru-Vas-Sha teaches the method of claim 1, Cru-Vas-Sha does not explicitly teach selectively sharing content received from some participants with other participants in the online session.
However, Kow teaches selectively sharing content received from some participants with other participants in the online session (Kow Claims 3-4 teaches determining is attendees are authenticated to view certain content and providing content based on authentications).
Kow and Cru-Vas-Sha are analogous art because they are both related to session establishment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the authentication techniques of Kow with the system of Cru-Vas-Sha because it would prevent a scenario where an attendee may inadvertently, or maliciously, cause information that was only meant for limited viewing to be available for viewing by a wider audience (Kow ¶ 0017).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. 20130232213 A1, ¶ 0045 enable communication sessions between end users based on privileges granted to end users who subscribe to various membership levels offered by the online network, based on pay per session fee structures, or based on pay per media models

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446